Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This action is response to the application filed on 11/23/2021, which is a continuation of application 15370777, which was filed on 12/6/2016 and now U.S. Patent 111209913, which is a continuation of application 12051618, which was filed on 3/19/2008 and now U.S. Patent 9513718.  A filing date of 11/23/2021 is acknowledged.  Claims 1-20 are pending.  Claims 1, 8 and 14 are independent claims.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1, 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-20 of U.S. Patent No. 11209913. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-20 of the instant application are anticipated by claims 1, 3-20 of patent 1120913, as the scope of the claims of the instant application fully encompass the scope of the potentially conflicting patent claim, which recites additional features rendering a broader scope for each of the independent claims of the instant application relative to the claim 1 of patent 11209913.  Regarding claim 1, “the first mapping of motions and the second mapping of motions are not identical” is disclosed by “a destination of the determined command is changed when the orientation of the remote control is changed” in claim 1 of Patent 11209913.  The features of the instant claims 3-20 do not appear to contain additional limitations over the claims 3-20 of patent 11209913 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application 17533501
US Patent 11209913
1. A method involving a remote control configured to wireless transmit a command and comprising a memory configured to store a plurality of mapping of motions, the method comprising: 


determining, by the remote control, a physical orientation of the remote control from among a plurality of predefined orientations; 





selecting, by the remote control, a first mapping of motions from among the plurality of mappings of motions based on the physical orientation of the remote control, wherein the first mapping of motions comprises motions each corresponding to a command; 
receiving, by the remote control, an indication of a motion of the remote control; selecting, by the remote control, the command from the first mapping of motions based on the indication of the motion of the remote control; and wirelessly transmitting, by the remote control, the command for receipt by a first controlled device, wherein the first mapping of motions corresponds to the first controlled device, and a second mapping of motions corresponds to a second controlled device, and wherein the first mapping of motions and the second mapping of motions are not identical.
1. A method comprising: determining, by a remote control, an orientation of the remote control from among a plurality of predefined orientations comprising a first orientation where an X-axis of the remote control is facing upward relative to ground; 
after the determining of the orientation, affirmatively selecting, by the remote control based on the orientation of the remote control, a device from among a plurality of devices with which to establish wireless communication with the remote control, wherein each of the plurality of devices correspond to a predefined orientation of the remote control, and wherein each of the plurality of devices correspond to a mapping of motions of the remote control to commands for the selected device; 



receiving, by the remote control, an indication of a motion of the remote control; determining, based on the mapping of the motion of the remote control corresponding to the selected device and the indication of the motion of the remote control, a command for the selected device from among the commands for the selected device in the mapping, wherein the command determined for the selected device is different than a corresponding command for another device from among the plurality of devices even when the motion of the remote control is the same; and transmitting, by the remote control to the selected device, the command, wherein a destination of the determined command is changed when the orientation of the remote control is changed.
8. A method involving a hand-held device, a first device, and a second device, the method comprising: determining, by an accelerometer associated with the hand-held device, a physical orientation of the hand-held device from among a plurality of predefined orientations comprising a first orientation where an X-axis of the hand-held device is facing upward relative to ground; 




selecting, by the hand-held device, a first mapping of motions from among the plurality of mappings of motions based on the physical orientation of the hand-held device, wherein the first mapping of motions comprises motions each corresponding to a command; receiving, from the accelerometer associated with the hand-held device, an indication of a motion of the hand-held device, wherein the motion is in a direction; selecting, by the hand-held device, the command from the first mapping of motions based on the indication of the motion of the hand-held device; and wirelessly transmitting the command for receipt by the first device, wherein the first mapping of motions corresponds to the first device, and a second mapping of motions corresponds to the second device, and wherein the first mapping of motions and the second mapping of motions are not identical, and wherein the command is changed when the physical orientation of the remote control is changed.
8. A method involving a hand-held device, a first device, and a second device, the method comprising: determining, by an accelerometer associated with the hand-held device, an orientation of the hand-held device from among a plurality of predefined orientations comprising a first orientation where an X-axis of the hand-held device is facing upward relative to ground; receiving, from the accelerometer associated with the hand-held device, an indication of a motion of the hand-held device, wherein the motion is in a direction; after the determining of the orientation, affirmatively selecting, by the hand-held device, the second device from among the first device and the second device based on the orientation of the hand-held device, wherein the second device corresponds to a mapping of motions of the hand-held device to commands for the second device, and the first device corresponds to a different mapping of motions of the hand-held device to commands for the first device; determining, based on the mapping of motions of the hand-held device for the second device, a command for the second device for the direction of the motion, wherein the command determined for the selected second device is different than a corresponding command for the first device for the same direction of the motion; and transmitting, to the second device, the command, wherein a selected device is changed from the second device to the first device when the orientation is changed.
14. A remote control comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the remote control to: determine a physical orientation of the remote control from among a plurality of predefined orientations; selecting first mapping of motions from among a plurality of mappings of motions based on the physical orientation of the remote control, wherein the first mapping of motions comprises motions each corresponding to a command; receiving an indication of a motion of the remote control; selecting the command from the first mapping of motions based on the indication of the motion of the remote control; and wirelessly transmitting the command for receipt by a first controlled device, wherein the first mapping of motions corresponds to the first controlled device, and a second mapping of motions corresponds to a second controlled device, and wherein the first mapping of motions and the second mapping of motions are not identical.
14. A remote control comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the remote control to: determine an orientation of the remote control from among a plurality of predefined orientations; receive, via an accelerometer, an indication of a motion of the remote control; after the determining of the orientation, automatically select by the remote control, based on the orientation detected by the remote control, a device from among a plurality of devices, wherein each of the plurality of devices correspond to a predefined orientation of the remote control, and wherein the selected device corresponds to a mapping of motions of the remote control to commands for the selected device, and wherein another device among the plurality of devices corresponds to a different mapping of motions of the hand-held device to commands to the other device; determine, based on the mapping of the motions of the remote control for the selected device, a command for the selected device for the received motion of the remote control, wherein the command is different when the selected device is different even if the motion is the same; and transmit, to the selected device, the command.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 3-7, 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel Brown (US Publication 20020068556 A1, hereinafter Brown), and in view or Boris De Ruyter et al (US Publication 20080252491 A1, hereinafter De Ruyter).

As for independent claim 1, Brown discloses: A method involving a remote control configured to wireless transmit a command (Abstract, a unit comprises at least one sensor for detecting movement of a user to which the unit is mounted and a wireless communication device for transmitting a signal in response to such movement, the unit is ideally suited as a remote control device for controlling electronic apparatus) and comprising a memory configured to store a plurality of mapping of motions ([0036]-[0037], a stored look-up table in which the output values from sensors are applied to a set of rules to derive the intended output command based on particular motions), the method comprising: determining, by the remote control, a physical orientation of the remote control from among a plurality of predefined orientations ([0027], determining the user’s wrist is oriented in a particular way—for example palm vertical; [0040], determining orientation); selecting, by the remote control, a first mapping of motions from among the plurality of mappings of motions based on the physical orientation of the remote control, wherein the first mapping of motions comprises motions each corresponding to a command ([0036]-[0037], a stored look-up table in which the output values from sensors are applied to a set of rules to derive the intended output command based on particular motions); receiving, by the remote control, an indication of a motion of the remote control ([0027], determining the user’s wrist is oriented in a particular way—for example palm vertical; [0040], determining orientation); 
Brown discloses a remote control operates based on the detected user motion but does not clearly disclose managing different devices based on the detected user motions, in an analogous art of remote control, De Ruyter discloses: selecting, by the remote control, the command from the first mapping of motions based on the indication of the motion of the remote control; and wirelessly transmitting, by the remote control, the command for receipt by a first controlled device, wherein the first mapping of motions corresponds to the first controlled device, and a second mapping of motions corresponds to a second controlled device, and wherein the first mapping of motions and the second mapping of motions are not identical ([0015], since there are a number of base devices 210 through 214 located in the area of the user 201, the hand-held device 300 has the ability to identify which device 210-214 should receive the data being transferred; [0019], stress-sensitive resistive elements, tilt sensors, and magnetic direction sensors, may be utilized to determine the position, orientation and/or speed of movement of the device).  
Brown and De Ruyter are analogous art because they are in the same field of endeavor, remote control based on the detected user motion. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Brown using the teachings of De Ruyter to expressly include selecting different devices based on the detected user motions. This would provide Brown’s  method with enhanced capability of operate a plurality of different devices with one remote control so a user may intuitively and readily manage devices.

As for claim 3, Brown-De Ruyter discloses: wherein the indication of the motion of the remote control is received from an accelerometer associated with the remote control (Brown: [0025], mounted within the unit are a pair of accelerometers; [0026], movements of a user’s wrist which may be detected by the unit Arrows in the respective figures indicate the direction in which the user’s wrist are moved).  

As for claim 4, Brown-De Ruyter discloses: wherein the wirelessly transmitting the command is performed via one or more of: infrared or radio frequency (Brown: [0001], infra-red (IR) light).  

As for claim 5, Brown-De Ruyter discloses: wherein the command is associated with one or more of: a volume of the first controlled device, a channel displayed by the first controlled device, or a light level of the second controlled device (Brown: [0038], volume, channel).  

As for claim 6, Brown-De Ruyter discloses: wherein the remote control comprises one or more input keys, and wherein the selecting the command is further based on a first input key of the one or more input keys being pressed (Brown: [0038], the viewer wishes to alter the volume of the sound generated by the set, he or she activates his bracelet unit for example by pushing a button or performing a particular predetermined action).  

As for claim 7, Brown-De Ruyter discloses: wherein the motion comprises a rotation of the remote control (Brown: [0025]-[0026], movements of a user’s wrist which may be detected by the unit Arrows in the respective figures indicate the direction in which the user’s wrist (and hence the unit) are moved, the user is both moving his wrist linearly and rotating it).  

As per claim 14, it recites features that are substantially same as those features claimed by claim 1, thus the rationales for rejecting claim14 are incorporated herein. 

As for claim 15, Brown-De Ruyter discloses: wherein the physical orientation of the remote control is one of vertical and horizontal (Brown: [0027] the user’s motion is oriented in a particular way—for example palm vertical)

As for claim 16, Brown-De Ruyter discloses: wherein the command corresponding to the first controlled device is changed to a command corresponding to the second controlled device when the physical orientation of the remote control is changed (De Ruyter: [0015], since there are a number of base devices 210 through 214 located in the area of the user 201, the hand-held device 300 has the ability to identify which device 210-214 should receive the data being transferred; [0019], stress-sensitive resistive elements, tilt sensors, and magnetic direction sensors, may be utilized to determine the position, orientation and/or speed of movement of the device).  

As per claim 17, it recites features that are substantially same as those features claimed by claim 4, thus the rationales for rejecting claim 4 are incorporated herein.

As per claim 18, it recites features that are substantially same as those features claimed by claim 5, thus the rationales for rejecting claim 5 are incorporated herein. 

As per claim 19, it recites features that are substantially same as those features claimed by claim 6, thus the rationales for rejecting claim 6 are incorporated herein.

As per claim 20, it recites features that are substantially same as those features claimed by claim 7, thus the rationales for rejecting claim 7 are incorporated herein. 

5.	Claims 2, 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel Brown and De Ruyter, and further in view of Fumihiko Aoki et al (US Publication 20070080940 A1, hereinafter Aoki).

As for claim 2, Brown-De Ruyter discloses: wherein selecting the command is further based on a direction of the motion, and wherein the physical orientation of the remote control is one of vertical and horizontal (Brown: [0027] the user’s motion is oriented in a particular way—for example palm vertical), but does not clearly disclose the orientation with facing upward relative to ground, in another analogous art of remote control based on the detected user operations, Aoki discloses: and wherein a first physical orientation is where an X-axis of the remote control is facing upward relative to ground (Figs. 12,15,18, detecting x-axis position information and swing angle; Fig. 27(b), the remote control is facing upward; [0514], the remote control transmitted in a upward vertical direction as viewed from the front).  
Brown and De Ruyter and Aoki are analogous art because they are in the same field of endeavor, remote control based on the detected user motion. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Brown-De Ruyter using the teachings of Aoki to include detecting the orientation of the remote control based on an x-axis. This would provide Brown’s  method with enhanced capability of accurately determining user’s movement direction and orientation so different commands can be specified.

As per independent claim 8, Brown discloses: A method involving a hand-held device (Abstract, a unit comprises at least one sensor for detecting movement of a user to which the unit is mounted and a wireless communication device for transmitting a signal in response to such movement, the unit is ideally suited as a remote control device for controlling electronic apparatus), a first device, and a second device, the method comprising: determining, by an accelerometer associated with the hand-held device ([0025], mounted within the unit are a pair of accelerometers; [0026], movements of a user’s wrist which may be detected by the unit Arrows in the respective figures indicate the direction in which the user’s wrist are moved); selecting, by the hand-held device, a first mapping of motions from among the plurality of mappings of motions based on the physical orientation of the hand-held device, wherein the first mapping of motions comprises motions each corresponding to a command ([0027], determining the user’s wrist is oriented in a particular way—for example palm vertical; [0040], determining orientation); receiving, from the accelerometer associated with the hand-held device, an indication of a motion of the hand-held device, wherein the motion is in a direction ([0025], mounted within the unit are a pair of accelerometers; [0026], movements of a user’s wrist which may be detected by the unit Arrows in the respective figures indicate the direction in which the user’s wrist are moved); 
Brown discloses a remote control operates based on the detected user motion but does not clearly disclose managing different devices based on the detected user motions, in an analogous art of remote control, De Ruyter discloses: selecting, by the hand-held device, the command from the first mapping of motions based on the indication of the motion of the hand-held device; and wirelessly transmitting the command for receipt by the first device, wherein the first mapping of motions corresponds to the first device, and a second mapping of motions corresponds to the second device, and wherein the first mapping of motions and the second mapping of motions are not identical, and wherein the command is changed when the physical orientation of the remote control is changed ([0015], since there are a number of base devices 210 through 214 located in the area of the user 201, the hand-held device 300 has the ability to identify which device 210-214 should receive the data being transferred; [0019], stress-sensitive resistive elements, tilt sensors, and magnetic direction sensors, may be utilized to determine the position, orientation and/or speed of movement of the device).  
Brown and De Ruyter are analogous art because they are in the same field of endeavor, remote control based on the detected user motion. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Brown using the teachings of De Ruyter to expressly include selecting different devices based on the detected user motions. This would provide Brown’s  method with enhanced capability of operate a plurality of different devices with one remote control so a user may intuitively and readily manage devices.
Brown-De Ruyter does not clearly disclose the orientation with facing upward relative to ground, in another analogous art of remote control based on the detected user operations, Aoki discloses: a physical orientation of the hand-held device from among a plurality of predefined orientations comprising a first orientation where an X-axis of the hand-held device is facing upward relative to ground (Figs. 12,15,18, detecting x-axis position information and swing angle; Fig. 27(b), the remote control is facing upward; [0514], the remote control transmitted in a upward vertical direction as viewed from the front).  
Brown and De Ruyter and Aoki are analogous art because they are in the same field of endeavor, remote control based on the detected user motion. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Brown-De Ruyter using the teachings of Aoki to include detecting the orientation of the remote control based on an x-axis. This would provide Brown’s  method with enhanced capability of accurately determining user’s movement direction and orientation so different commands can be specified.

As for claim 9, Brown-De Ruyter discloses: wherein the physical orientation of the remote control is one of vertical and horizontal (Brown: [0027] the user’s motion is oriented in a particular way—for example palm vertical)

As per claim 10, it recites features that are substantially same as those features claimed by claim 4, thus the rationales for rejecting claim 4 are incorporated herein. 

As per claim 11, it recites features that are substantially same as those features claimed by claim 5, thus the rationales for rejecting claim 5 are incorporated herein.

As per claim 12, it recites features that are substantially same as those features claimed by claim 6, thus the rationales for rejecting claim 6 are incorporated herein. 

As per claim 13, it recites features that are substantially same as those features claimed by claim 7, thus the rationales for rejecting claim 7 are incorporated herein. 
 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
While not currently cited or applied, Examiner notes US20060241864 to Rosenberg direction to systems and methods for point and send data transfer in ubiquitous computing environments (see, e.g., Figs. 1, 3; [0005]-[0006], [0009]-[0010], [0046], [0050]).
It is suggested that this reference also be considered before any additional amendments are set forth in order to help advance prosecution.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171